                   8:21-cv-00032-MDN Doc # 6 Filed: 01/27/21 Page 1 of 6 - Page ID # 49

AO 440 (Rev. 06/ 12) Summons in a Civil Action


                                      UNITED STATES D ISTRICT COURT
                                                            for the
                                                      DISTRICT OF NEBRASKA


                                                             )
                                                             )
                                                             )
 CONSTANCE SUNDELL.                                          )
                 Plaintiff(s)                                )
                                 V                           )
                                                                  Civil Action No.
NOVARTIS PHARMACEUTICALS CORPORATION; NOV ARTIS              )
AG; NOV ARTIS PHARMA AG; NOV ARTIS INSTITUTES FOR            )
BIOMEDICAL RESEARCH, INC.; NOV ARTIS                         )
PHARMACEUTICALS UK LIMITED; ALCON RESEARCH, LLC              )
f/k/a ALCON RESEARCH, LTD,                                   )

                           D efendant(s)                     )


                                                 SUMMONS IN A CIVIL ACTION

To:        NOV ARTIS PHARMACEUTICALS CORPORATION
           One Health Plaza
           East Hanover, NJ 07936




          A lawsuit has been filed against you.

         Within 2 1 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (aX2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:        Brandon L. Bogle, Esquire
                                   Levin, Papantonio
                                   3 16 South Baylen Street
                                   Suite 600
                                   Pensacola, FL 32502

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                      CLERK OF COURT


Date:    1/27/2021
        ----------
                                                                                 Signature ofClerk or Deputy Clerk
                    8:21-cv-00032-MDN Doc # 6 Filed: 01/27/21 Page 2 of 6 - Page ID # 50

AO 440 (Rev. 06/ 12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofindividual and title, if any)
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name ofindividual)                                                                       , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                 on (date)                            ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):




           My fees are$                             for travel and $                  for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                             Server's signature



                                                                                         Printed name and title




                                                                                             Server's address


 Additional information regarding attempted service, etc:
                   8:21-cv-00032-MDN Doc # 6 Filed: 01/27/21 Page 3 of 6 - Page ID # 51

AO 440 (Rev. 06/ 12) Summons in a Civil Action


                                      UNITED STATES D ISTRICT COURT
                                                            for the
                                                      DISTRICT OF NEBRASKA


                                                             )
                                                             )
                                                             )
CONSTANCE SUNDELL.                                           )
                 Plaintiff(s)                                )
                                 V                           )
                                                                  Civil Action No.
NOVARTIS PHARMACEUTICALS CORPORATION; NOV ARTIS              )
AG; NOV ARTIS PHARMA AG; NOV ARTIS INSTITUTES FOR            )
BIOMEDICAL RESEARCH, INC.; NOV ARTIS                         )
PHARMACEUTICALS UK LIMITED; ALCON RESEARCH, LLC              )
f/k/a ALCON RESEARCH, LTD,                                   )

                           D efendant(s)                     )


                                                 SUMMONS IN A CIVIL ACTION

To:        NOV ARTIS I NSTITUTES FOR BIOMEDICAL
             RESEARCH, INC.
           25 0 Massachusetts A venue
           Cambridge, MA 02139




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (aX2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:       Brandon L. Bogle, Esquire
                                  Levin, Papantonio
                                  316 South Baylen Street
                                  Suite 600
                                  Pensacola, FL 32502

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                      CLERK OF COURT


Date:
        -1/27/2021
          ---------
                                                                                 Signature ofClerk or Deputy Clerk
                    8:21-cv-00032-MDN Doc # 6 Filed: 01/27/21 Page 4 of 6 - Page ID # 52

AO 440 (Rev. 06/ 12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofindividual and title, if any)
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name ofindividual)                                                                       , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                 on (date)                            ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):




           My fees are$                             for travel and $                  for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                             Server's signature



                                                                                         Printed name and title




                                                                                             Server's address


 Additional information regarding attempted service, etc:
                   8:21-cv-00032-MDN Doc # 6 Filed: 01/27/21 Page 5 of 6 - Page ID # 53

AO 440 (Rev. 06/ 12) Summons in a Civil Action


                                      UNITED STATES D ISTRICT COURT
                                                            for the
                                                      DISTRICT OF NEBRASKA


                                                             )
                                                             )
                                                             )
CONSTANCE SUNDELL.                                           )
                 Plaintiff(s)                                )
                                 V                           )
                                                                  Civil Action No.
NOVARTIS PHARMACEUTICALS CORPORATION; NOV ARTIS              )
AG; NOV ARTIS PHARMA AG; NOV ARTIS INSTITUTES FOR            )
BIOMEDICAL RESEARCH, INC.; NOV ARTIS                         )
PHARMACEUTICALS UK LIMITED; ALCON RESEARCH, LLC              )
f/k/a ALCON RESEARCH, LTD,                                   )

                           D efendant(s)                     )


                                                 SUMMONS IN A CIVIL ACTION

To:      ALCON RESEARCH, LLC
         f/k/a ALCON RESEARCH, LTD.
         6201 South Freeway
         Ft. Worth, T X 76134



          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (aX2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:       Brandon L. Bogle, Esquire
                                  Levin, Papantonio
                                  316 South Baylen Street
                                  Suite 600
                                  Pensacola, FL 32502

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                      CLERK OF COURT


Date:
        -1/27/2021
         ---------
                                                                                 Signature ofClerk or Deputy Clerk
                    8:21-cv-00032-MDN Doc # 6 Filed: 01/27/21 Page 6 of 6 - Page ID # 54

AO 440 (Rev. 06/ 12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofindividual and title, if any)
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name ofindividual)                                                                       , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                 on (date)                            ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):




           My fees are$                             for travel and $                  for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                             Server's signature



                                                                                         Printed name and title




                                                                                             Server's address


 Additional information regarding attempted service, etc:
